The plaintiff appeals from an order of the Superior Court sustaining generally the defendant’s demurrer to his declaration which alleged that the defendant alienated the affections of his wife and “also the children bom naturally of their marriage.” Although not stated in the declaration, the action is presumably one in tort. The declaration did not allege loss of consortium by the husband and was thereby rendered vulnerable to a demurrer. Neville v. Gile, 174 Mass. 305, 306. Sherry v. Moore, 258 Mass. 420, 423. In addition, no cause of action exists for the alienation of the affections of children. Nelson v. Richwagen, 326 Mass. 485, 486-488.

Order sustaining demurrer affirmed.